Exhibit 10.4


Execution Copy
EXPEDIA GROUP, INC. RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of the Award
Date, by and between Expedia Group, Inc., a U.S. Delaware corporation (the
“Corporation”), and the undersigned employee of the Corporation, Affiliate or
Subsidiary (the “Participant”).
All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Corporation’s Fourth Amended and Restated 2005 Stock
and Annual Incentive Plan (as amended from time to time, the “Plan”). Reference
is made to the Summary of Award (the “Summary of Award”), which may be found on
the Morgan Stanley StockPlan Connect website at www.stockplanconnect.com (or any
successor system selected by the Corporation).
1.
Award, Vesting and Settlement of Restricted Stock Units

(a)    Subject to the provisions of this Agreement and to the provisions of the
Plan, the Corporation hereby grants the Restricted Stock Units to the
Participant pursuant to Section 7 of the Plan. The Summary of Award sets forth
the number of Restricted Stock Units granted to the Participant by the
Corporation and the Award Date (among other information) (such Restricted Stock
Units granted hereby, the “Restricted Stock Units”).
(b)    Subject to the terms and conditions of this Agreement and the provisions
of the Plan, and the Participant’s continuous employment by the Corporation or
one of its Subsidiaries or Affiliates, or the participant’s continuous provision
of services to the Corporation or one of its Subsidiaries or Affiliates, through
February 28, 2022:
(i)    30,000 Restricted Stock Units (“Tranche 1 Restricted Stock Units”) shall
vest if the average closing price of a Share during (A) the period commencing
March 1, 2021 through February 28, 2022, or (B) the period commencing September
1, 2021 through February 28, 2022 equals or exceeds $180 (subject to equitable
adjustment in the case of an adjustment pursuant to Section 3(d) of the Plan,
the “Tranche 1 Stock Price Goal”); and
(ii)    20,000 Restricted Stock Units (“Tranche 2 Restricted Stock Units”) shall
vest if the average closing price of a Share during (A) the period commencing
March 1, 2021 through February 28, 2022, or (B) the period commencing September
1, 2021 through February 28, 2022 equals or exceeds $200 (subject to equitable
adjustment in the case of an adjustment pursuant to Section 3(d) of the Plan,
the “Tranche 2 Stock Price Goal”).
(c)    Subject to Paragraph 19, as soon as practicable after any Restricted
Stock Units have vested (but, in no event later than March 15 of the calendar
year following the end of the calendar year in which the Restricted Stock Units
vest), such Restricted Stock Units shall be settled. Subject to Paragraph 6
(pertaining to the withholding of taxes), for each Restricted Stock Unit settled
pursuant to this Paragraph, the Corporation shall issue one Share for each
vested Restricted Stock Unit (either by delivering one or more certificates for
such Shares or by entering such Shares in book entry form, as determined by the
Committee in its discretion). Notwithstanding the foregoing, the Corporation
shall be entitled to hold the Shares issuable upon settlement of Restricted
Stock Units that have vested until the Corporation or the agent selected by the
Corporation to manage the Plan under which the Restricted Stock Units have been
issued (the “Agent”) shall have received from the Participant a duly executed
Form W-9 or W-8, or such other form required by the tax authorities, as
applicable.




--------------------------------------------------------------------------------




2.
Termination of Employment

(a)    Notwithstanding the provisions of Paragraph 1(b), in the event the
Participant incurs a Termination of Employment by the Corporation for Cause, or
the Participant voluntarily incurs a Termination of Employment within two years
after any event or circumstance that would have been grounds for a Termination
of Employment for Cause, the Participant’s Restricted Stock Units (whether or
not vested) shall be forfeited and canceled in their entirety upon such
Termination of Employment, and the Corporation may cause the Participant,
immediately upon notice from the Corporation, either to return the shares issued
upon settlement of Restricted Stock Units that vested during the two year period
after the events or circumstances giving rise to or constituting grounds for
such Termination of Employment for Cause or to pay to the Corporation an amount
equal to the aggregate amount, if any, that the Participant had previously
realized in respect of any and all shares issued upon settlement of Restricted
Stock Units that vested during the two year period after the events or
circumstances giving rise to or constituting grounds for such Termination of
Employment for Cause (i.e., the value of the Restricted Stock Units upon
vesting), in each case including any dividend equivalents or other distributions
received in respect of any such Restricted Stock Units.
(b)    Notwithstanding the provisions of Paragraph 1(b), in the event that the
Participant incurs a termination of employment as Vice Chairman during the
Restriction Period by the Corporation without Cause, by the Participant for Good
Reason or as a result of Participant’s death or Disability:
(i)    a number of Tranche 1 Restricted Stock Units (not to exceed 30,000) equal
to the product (rounded to the nearest whole Restricted Stock Unit) obtained by
multiplying 30,000 by a fraction, the numerator of which is the number of full
months that have elapsed from March 1, 2019 through the one-year anniversary of
such termination of employment and the denominator of which is thirty-six shall
vest and no longer be subject to any restriction; and
(ii)    a number of Tranche 1 Restricted Stock Units (not to exceed 20,000)
equal to the product (rounded to the nearest whole Restricted Stock Unit)
obtained by multiplying 20,000 by a fraction, the numerator of which is the
number of full months that have elapsed from March 1, 2019 through the one-year
anniversary of such termination of employment and the denominator of which is
thirty-six shall vest and no longer be subject to any restriction;
provided, however, that in the case of a Termination of Employment by the
Corporation without Cause (other than as a result of Participant’s death or
Disability) or by Participant for Good Reason, the foregoing accelerated vesting
shall be subject to Participant’s execution and non- revocation, within thirty
days of the date on which the Termination of Employment occurs, of a release of
claims in favor of the Corporation in the Corporation’s standard format.
(c) In the event the Participant incurs a Termination of Employment during the
Restriction Period for any reason other than as set forth in Paragraph 1(b) or
Paragraph 1(c), all remaining unvested Restricted Stock Units shall be forfeited
by the Participant and canceled in their entirety effective immediately upon
such termination.
(d)    For purposes of this Agreement, “Cause” and “Good Reason” shall have the
meanings set forth below:
(i)“Cause” shall mean (A) the willful or gross neglect by a Participant of his
employment duties; (B) the plea of guilty or nolo contendere to, or conviction
for, the commission of a felony offense by a Participant; (C) a material breach
by a Participant of a fiduciary duty owed to the Company or any of its
subsidiaries; or (D) a material breach by a Participant of any nondisclosure,
non-solicitation or non-competition obligation owed to the Company or any of its
Affiliates.


2

--------------------------------------------------------------------------------




(ii)“Good Reason” shall mean the occurrence of any of the following without
Participant’s prior written consent: (A) the Corporation’s material breach of
any material provision of this Agreement, (B) the material reduction in
Executive’s title (Executive Vice Chairman), duties or reporting
responsibilities, excluding for this purpose any such reduction that is an
isolated and inadvertent action not taken in bad faith or that is authorized
pursuant to this Agreement, or (C) Barry Diller no longer serving as Chairman
and Senior Executive Officer of the Corporation (or comparable positions of
board and executive leadership); provided that in no event shall Executive’s
resignation be for “Good Reason” unless (x) an event or circumstance set forth
in clauses (A) through (C) shall have occurred and Executive provides the
Corporation with written notice thereof within 30 days after Executive has
knowledge of the occurrence or existence of such event or circumstance, which
notice specifically identifies the event or circumstance that Executive believes
constitutes Good Reason, (y) the Corporation fails to correct the circumstance
or event so identified within 30 days after receipt of such notice, and (z)
Executive resigns within 90 days after the date of delivery of the notice
referred to in clause (x) above.
3.
Non-Transferability of the Restricted Stock Units

Except as determined by the Committee, Awards under the Plan are not
transferable except by will or by laws of descent and distribution.
4.
Rights as a Stockholder

(a)    Except as otherwise specifically provided in this Agreement, during the
Restriction Period, the Participant shall not be entitled to any voting rights,
rights to ordinary dividends, or any other rights of a stockholder with respect
to the Restricted Stock Units.
(b)    Dividends and distributions other than regular quarterly cash dividends,
if any, may result in an adjustment pursuant to Paragraph 5, rather than under
this Paragraph 4.
5.
Adjustment in the Event of Change in Stock; Change in Control

Upon the occurrence of certain events relating to the Corporation’s Common Stock
contemplated by Section 3(d) of the Plan, the Committee shall make adjustments
in accordance with such Section. Notwithstanding anything to the contrary
contained herein, in the event of a Change in Control, the Restricted Stock
Units shall fully vest and no longer be subject to any restrictions.
6.
Taxes and Withholding

(a)    The Corporation agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the initial issuance of shares received by
an Participant in connection with the Restricted Stock Units, together with any
and all other fees and expenses necessarily incurred by the Corporation in
connection therewith.
(b)    Regardless of any action the Corporation or, if different, the
Participant’s employer (“Employer”) takes with respect to any or all income tax,
social insurance, fringe benefit tax, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), the Participant acknowledges that
the ultimate liability for all Tax-Related Items legally due by him or her is
and remains the Participant’s responsibility and that the Corporation and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax- Related Items in connection with any aspect of the Restricted Stock
Unit award, including the grant and vesting of the Restricted Stock Units, the
receipt of cash or any dividends or dividend equivalents or the sale of the
Shares issued at settlement of the Restricted Stock Units; and (2) do not commit
to structure the terms of the award or any aspect of the Restricted Stock Units
to reduce or eliminate the Participant’s liability for Tax-Related Items.


3

--------------------------------------------------------------------------------




(c)    In the event that the Corporation, Subsidiary, Affiliate or division, or
Employer, is required to withhold any Tax-Related Items as a result of the
Award, including at vesting of the Restricted Stock Units, or the receipt of
cash or any dividends or dividend equivalents, the Participant shall pay or make
adequate arrangements satisfactory to the Corporation, Subsidiary, Affiliate or
division, or Employer, to satisfy all withholding and payment on account
obligations of the Corporation, Subsidiary, Affiliate or division. The
obligations of the Corporation under this Agreement shall be conditioned on
compliance by the Participant with this Paragraph 6. In this regard, the
Participant authorizes the Corporation and/or the Employer to withhold all
applicable Tax-Related Items legally payable by the Participant from his or her
wages or other cash compensation paid to the Participant by the Corporation or
Employer. Alternatively, or in addition, if permissible under local law or
regulation, the Corporation may withhold (1) from proceeds of the sale of Shares
acquired upon settlement of the Restricted Stock Units either through a
voluntary sale or through a mandatory sale arranged by the Corporation (on the
Participant’s behalf pursuant to this authorization without further consent), or
(2) in Shares to be issued upon settlement of the Restricted Stock Units,
provided, however, that if the Participant is a Section 16 officer of the
Corporation under the Exchange Act, then the Corporation will withhold in Shares
upon the relevant tax withholding event, unless the use of such withholding
method is problematic under applicable tax or securities law or has materially
adverse accounting consequences, in which case, the obligation for Tax-Related
Items may be satisfied by one or a combination of method (1) above or
withholding from the Participant’s wages or cash compensation.
(d)    Depending on the withholding method, the Corporation may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates, in which case the Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, the Participant is deemed to have been issued the
full number of Shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
(e)    Finally, the Participant will pay to the Corporation or Employer any
amount of Tax- Related Items that the Corporation or Employer may be required to
withhold as a result of the Participant’s participation in the Plan or the
Participant’s Award that cannot be satisfied by the means previously described.
The Corporation may refuse to deliver the stock underlying the Restricted Stock
Unit award under the Plan if the Participant fails to comply with his or her
obligations in connection with the Tax-Related Items as described in this
Paragraph.
7.
Other Restrictions

The Participant acknowledges that the Participant is subject to the following
Corporation policies (as in effect from time to time and any successor policies)
and the Restricted Stock Units and this Agreement shall constitute good and
valuable consideration for such acknowledgment and agreement:
(a)    The Corporation’s policies regarding compliance with securities laws,
including but not limited to its Securities Trading Policy (as in effect from
time to time and any successor policies), and, pursuant to these policies, the
Participant may be prohibited from selling Shares issued upon vesting of the
Restricted Stock Units other than during an open trading window. The Participant
further acknowledges that, in its discretion, the Corporation may prohibit the
Participant from selling such Shares even during an open trading window if the
Corporation has concerns over the potential for violating securities laws.
(b)    The Corporation’s Incentive Compensation Clawback Policy.


4

--------------------------------------------------------------------------------




8.
Nature of Award

In accepting the Restricted Stock Unit award, the Participant acknowledges that:
(a)    the Plan is established voluntarily by the Corporation, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Corporation at any time, unless otherwise provided in the Plan and this
Agreement;
(b)    the award of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right for the Participant or any other
person to receive future awards of restricted stock units, or benefits in lieu
of restricted stock units or other Awards, even if restricted stock units have
been awarded in the past;
(c)    all decisions with respect to future awards of restricted stock units, if
any, will be at the sole discretion of the Corporation;
(d)    the Participant’s participation in the Plan will not (i) create any right
to continue in the employ of the Corporation, Subsidiary, Affiliate or division,
or the Employer; (ii) create any inference as to the length of employment of the
Participant; or (iii) affect the right of the Corporation, Subsidiary, Affiliate
or division, or the Employer to terminate the employment of the Participant at
any time, with or without Cause.
(e)    the Participant is voluntarily participating in the Plan;
(f)    the Restricted Stock Unit award is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Corporation, Subsidiary, Affiliate, or division or the Employer, and such award
is outside the scope of the Participant’s employment contract, if any;
(g)    the Restricted Stock Unit award is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Corporation, Subsidiary, Affiliate
or division or the Employer;
(h)    in the event that the Participant is not an employee of the Corporation,
Subsidiary, Affiliate or division, the Restricted Stock Unit award will not be
interpreted to form an employment contract or relationship with the Corporation,
Subsidiary, Affiliate or division; and furthermore, the Restricted Stock Unit
award will not be interpreted to form an employment contract with the Employer
or the Corporation, Subsidiary, Affiliate or division;
(i)    in consideration of the award of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Unit award or diminution in value of the Restricted Stock Unit
award resulting from Termination of the
Participant’s Employment by the Corporation, Subsidiary, Affiliate or division,
or the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and the Participant irrevocably releases the Corporation,
Subsidiary, Affiliate or division and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting this Agreement, the
Participant will be deemed irrevocably to have waived his or her entitlement to
pursue such claim; and,
(j)    the future value of the Shares is unknown and cannot be predicted with
certainty.


5

--------------------------------------------------------------------------------




9.
Notices

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Participant: at the last known address on record at the Corporation.
If to the Corporation:
Expedia Group, Inc.
333 108th Avenue NE
Bellevue, WA 98004
U.S.A.
Attention: Office of the Chief Legal Officer
Facsimile: +1(425) 679-7251
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 9. Notice and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Participant consents to electronic delivery
of documents required to be delivered by the Corporation under the securities
laws.
10.
Effect of Agreement

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Corporation.
11.
Laws Applicable to Construction; Consent to Jurisdiction

(a)    The interpretation, performance and enforcement of this Agreement shall
be governed by the laws of the State of Delaware without reference to principles
of conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which are hereby incorporated by reference.
(b)    Any and all disputes arising under or out of this Agreement, including
without limitation any issues involving the enforcement or interpretation of any
of the provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Participant hereby agrees and consents to the personal
jurisdiction of said courts over the Participant for purposes of the resolution
of any and all such disputes.
12.
Severability

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
13.
Conflicts and Interpretation

(a)    Applicable terms of the Plan are expressly incorporated by reference into
this Agreement. In the event of any conflict between this Agreement and the
Plan, the Plan shall control. In the event of any ambiguity in this Agreement,
or any matters as to which this Agreement is silent, the Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (i) interpret the Plan, (ii)
prescribe, amend and rescind rules and regulations


6

--------------------------------------------------------------------------------




relating to the Plan and (iii) make all other determinations deemed necessary or
advisable for the administration of the Plan.
(b)    In the event of any (x) conflict between any information posted on the
Morgan Stanley Benefit Access System (or successor system) and this Agreement,
the Plan and/or the books and records of the Corporation or (y) ambiguity in any
information posted on the Morgan Stanley Benefit Access System (or successor
system), this Agreement, the Plan and/or the books and records of the
Corporation, as applicable, shall control.
14.
Amendment

The Corporation may modify, amend or waive the terms of the Restricted Stock
Unit award, prospectively or retroactively, but no such modification, amendment
or waiver shall impair the rights of the Participant without his or her consent,
except as required by applicable law, Nasdaq or stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
15.
Headings

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.
16.
Data Protection

The Participant authorizes the release from time to time to the Corporation (and
any of its Subsidiaries or Affiliates) and to the Agent (together, the “Relevant
Companies”) of any and all personal or professional data that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). Without limiting the above, the Participant permits his
or her employing company to collect, process, register and transfer to the
Relevant Companies all Relevant Information (including any professional and
personal data that may be useful or necessary for the purposes of the
administration of the Plan and/or this Agreement and/or to implement or
structure any further grants of equity awards (if any)). The Participant hereby
authorizes the Relevant Information to be transferred to any jurisdiction that
the Corporation, his or her employing company or the Agent considers
appropriate. The Participant shall have access to, and the right to change, the
Relevant Information. Relevant Information will only be used in accordance with
applicable law.
17.
Electronic Delivery and Acceptance

(a)    The Corporation may, in its sole discretion, decide to deliver any
documents related to the Restricted Stock Units awarded under, and participation
in, the Plan or future options that may be awarded under the Plan by electronic
means or to request the Participant’s consent to participate in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the Agent
or Corporation or another third party designated by the Corporation.
(b)    Electronic acceptance of this Agreement pursuant to the Corporation’s
instructions to the Participant (including through an online acceptance process
managed by the Agent or Corporation or another third party designated by the
Corporation) shall constitute execution of the Agreement by the Participant.


7

--------------------------------------------------------------------------------




18.
Imposition of Other Requirements

The Corporation reserves the right to impose other requirements on the
Participant’s participation in the Plan, on the Restricted Stock Units and on
any Shares acquired under the Plan, to the extent the Corporation determines it
is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
19.
Timing of Payment - Section 409A

Notwithstanding anything in the Plan or this Agreement to the contrary:
(a)    If (i) the Restricted Stock Units are considered deferred compensation
subject to Section 409A of the Code (“Section 409A”), (ii) the Restricted Stock
Units are payable upon a “separation from service” within the meaning of Section
409A, as determined by the Company in accordance with Section 409A, and (iii)
Participant is a “specified employee” within the meaning of Section 409A at the
time of such separation from service, then the settlement of the Restricted
Stock Units will not be made until the earlier of (x) the date six (6) months
and one (1) day following the date of Participant’s separation from service and
(y) Participant’s death, to the extent necessary to avoid a prohibited
acceleration under Section 409A.
(b)    If the Restricted Stock Units are considered deferred compensation
subject to Section 409A, a transaction will not be deemed a Change in Control
for purposes of the settlement of the Restricted Stock Units unless the
transaction qualifies as a change in the ownership or effective control of the
Corporation, or in the ownership of a substantial portion of the assets of the
Corporation, and, if the Change in Control does not so qualify, the Restricted
Stock Units will settle on the earlier of (i) June 20, 2021, (ii) Participant’s
separation from service, (iii) Participant’s death, and (iv) Participant’s
Disability.
(c)    If the Restricted Stock Units are considered deferred compensation
subject to Section 409A, (i) in no event shall Participant have the right to
designate the settlement date of such Restricted Stock Units and (ii) if the
settlement date may occur in one calendar year or the immediately following
calendar year, settlement will occur in the later of the two calendar years.
(d)    For purposes of Section 409A, Participant’s right to receive any
“installment” payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.
[Remainder of Page Intentionally Left Blank. Signature Page Follows.]




8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Corporation’s duly authorized representative and the
Participant have each executed this Agreement.


EXPEDIA GROUP, INC.


/s/ ROBERT DZIELAK        
Name: Robert Dzielak
Title: Chief Legal Officer & Secretary




Peter M. Kern




/s/ PETER M. KERN            


9